Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	Claims 1-7,13-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 states that an optical scatter chamber measures a rate of aerosol density level and determines airflow rate and determines that a fire sensing device is functioning properly, but according to the specification (pages 11-15) it is a microcontroller with processor and memory that actually performs such functions, and without such elements being claimed, the present claimed structure is inadequate to perform the claimed function and is considered to be lacking required structural elements.
This rejection can be overcome by stating in claim 1 that the optical scatter chamber includes a microcontroller with memory and processor.
Claims 2-5 are similarly rejected, since a heat sensor and gas sensor do not perform the claimed functions of measuring rate of temperature reduction, determine airflow rate and determine proper device functioning, or determining airflow rate based on change of measured gas flow and determine proper fire sensing operation based on detected fire response and airflow rate.
These rejections can be overcome by stating in claims 2 and 4 respectively that heat sensor and gas sensor include a microcontroller with memory and processor, since it is the microcontroller which actually performs the claimed functions according to the specification, and claims are lacking required structural elements to perform claimed function without the above recited microcontroller, processor and memory.

Claim 13 sets forth a sensing device to measure rate of reduction of aerosol density level and move aerosol through an optical scatter chamber, but a sensor is not equipped to move aerosol through a chamber.  Also, a monitoring device is set forth to determine if a fire sensing device is functioning properly by receiving airflow rate, but a monitoring device per se does not have the necessary computational elements to perform the determining function.  It appears that the monitoring device at the very least requires recitation in claim language of a microcontroller with processor and memory to perform the stated determining function.

2.	Claims 8-12 are allowed.

3.	
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT SWARTHOUT whose telephone number is (571)272-2979.  The examiner can normally be reached on M-Th from 6 am to 4 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joseph Feild, can be reached on 571-272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. 

 For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BRENT SWARTHOUT/               Primary Examiner, Art Unit 2689